              Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ALLSTATE INDEMNITY                            CASE NO. C20-1508JLR
           COMPANY,
11                                                       ORDER GRANTING IN PART
                                Plaintiff,               AND DENYING IN PART
12                v.                                     DEFENDANT RANDY
                                                         LINDQUIST’S MOTION
13                                                       REGARDING ATTORNEY
           RANDY LINDQUIST, et al.,                      FEES AND COSTS
14
                                Defendants.
15
                                      I.      INTRODUCTION
16
           Before the court is Defendant Randy Lindquist’s motion regarding attorney fees
17
     and costs. (Fee Mot. (Dkt. # 77); Reply (Dkt. # 88).) Allstate Indemnity Company
18
     (“Allstate”) responds to Mr. Lindquist’s motion by seeking a reduction in the amount of
19
     Mr. Lindquist’s award. (Resp. (Dkt. # 86) at 6.) The court has considered the parties’
20
     submissions, the relevant portions of the record, and the applicable law. Being fully
21
     //
22


     ORDER - 1
                Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 2 of 9




 1   advised,1 the court GRANTS in part and DENIES in part Mr. Lindquist’s motion and

 2   AWARDS him $8,937.50 in attorney fees.

 3                                        II.    BACKGROUND

 4          Allstate filed this lawsuit against Mr. Lindquist and JPMorgan Chase Bank, N.A.

 5   on October 13, 2020. (See Compl. (Dkt. # 1).) Allstate seeks declaratory relief

 6   establishing that Mr. Lindquist’s homeowner’s insurance policy does not cover harm to

 7   his property that was damaged in a fire on December 25, 2019. (See id. ¶¶ 6.1-6.3.) In

 8   the course of discovery, a dispute arose between the parties regarding which portions of

 9   the claims file should be redacted or withheld by Allstate. (See 8/16/21 Order (Dkt.

10   # 73) at 1.) Allstate moved for a protective order that would shield the disputed records

11   from discovery (Mot. for Protective Order (Dkt. # 59)), which Mr. Lindquist opposed

12   (Resp. to Mot. for Protective Order (Dkt. # 63)).

13          After conducting an in camera review of the disputed records, reviewing the

14   parties’ briefing, and considering representations made at oral argument, the court

15   ordered Allstate to produce specified portions of the claims file and to review other

16   portions for possible production. (See 8/16/21 Order at 6-12.) The court further

17   concluded that “Allstate’s failure to produce these materials” in the first instance “was

18   not substantially justified and resulted in unnecessary motion practice.” (Id. at 13.)

19   //

20   //

21          1
             No party has requested oral argument (see Fee Mot. at 1; Resp. at 1), and the court
     concludes that oral argument would not be helpful to its disposition of the motion, see Local
22   Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
                Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 3 of 9




 1   Accordingly, the court “invite[d] Mr. Lindquist to file a request for payment of expenses

 2   associated with this discovery dispute” by August 30, 2021. (Id.)

 3          Mr. Lindquist filed the instant motion on August 26, 2021, and “requests . . . the

 4   reasonable attorney fees associated with the” litigation prompted by Allstate’s motion for

 5   a protective order. (See Fee Mot. at 2.) In support, Mr. Lindquist submits declarations

 6   from his attorney, Kathryn Knudsen, and itemized billing records for legal services

 7   rendered in connection with the dispute. (See id. at 2-3; see also Knudsen Decl. (Dkt.

 8   # 78) at 5-6;2 Suppl. Knudsen Decl. (Dkt. # 89).) Ms. Knudsen testifies that her

 9   colleagues and she expended 20.08 hours in connection with Allstate’s motion for a

10   protective order and that “the value of these legal services . . . is $9,853.00.” (See

11   Knudsen Decl. at 5-6.)

12          Allstate responds that Mr. Lindquist’s fee request should be reduced to $5,136.00

13   to account for unreasonable time entries, including those that “are duplicative, block

14   billed, vague, and are not supported by any evidence.” (See Resp. at 6; see also O’Neill

15   Decl. (Dkt. # 87) ¶ 9, Ex. F at 5.)

16                                          III.   ANALYSIS

17          The calculation of an award of reasonable attorney’s fees is generally based on the

18   “lodestar” method set forth in Hensley v. Eckerhart, 461 U.S. 424 (1983). See Fischer v.

19   SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). The lodestar is determined by

20   //

21          2
               Because the sequentially numbered paragraphs in Ms. Knudsen’s declaration restart
     after paragraph 8 on page 4 (see Knudsen Decl. at 4-5), the court cites to the Knudsen
22   declaration by page number.


     ORDER - 3
              Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 4 of 9




 1   multiplying “the number of hours reasonably expended on the litigation” by “a

 2   reasonable hourly rate.” Hensley, 461 U.S. at 433. The resulting figure is presumptively

 3   reasonable. See Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996). In

 4   calculating the number of hours reasonably expended, the court has discretion to exclude

 5   hours that are “excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at

 6   434. The court has discretion to make small reductions, “no greater than 10 percent,”

 7   without providing “specific explanation,” but must sufficiently explain larger reductions.

 8   See Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).

 9          A. Number of Hours Reasonably Expended

10          Mr. Lindquist seeks to recover fees for 20.08 hours of work performed by his

11   attorneys and legal assistants. (See Fee Mot. at 2-3.) Allstate would reduce Mr.

12   Lindquist’s recoverable time to 12.7 hours. (See O’Neill Decl. Ex. F at 5; see also Resp.

13   at 2-3.) In particular, Allstate argues that Mr. Lindquist seeks credit for an unreasonable

14   number of hours related to his response to Allstate’s motion for a protective order.

15   (Resp. at 2-3.) Mr. Lindquist’s counsel estimates that researching, outlining, drafting,

16   and revising its 6-page response to Allstate’s motion for a protective order took 13.18

17   hours. (See Fee Mot. at 2 (entries on lines 1, 6, 7, 8, 9, and 14).)

18          Although Mr. Lindquist correctly notes that “proper legal writing takes time”

19   (Reply at 2-3), the court finds that 12 hours was a reasonable amount of time in this

20   instance. Accordingly, the court credits Ms. Knudsen with 11 hours, Isaac Ruiz with 0.5

21   hours, and Chris Jarman with 0.5 hours for their work preparing Mr. Lindquist’s response

22   to Allstate’s motion for a protective order.


     ORDER - 4
                 Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 5 of 9




 1          Allstate further asks the court to reduce Mr. Lindquist’s award by striking or

 2   reducing other time entries as reflecting intrafirm consultations, block billed time, or

 3   redundant tasks. (See Resp. at 3-6.) The court does not find any of these arguments to

 4   have merit. Each argument is addressed briefly below.

 5          1. Intrafirm Consultations

 6          Allstate contends that the court should “disallow the fees arising from [intrafirm]

 7   conferences as . . . duplicative and unnecessary.” (Id. at 4.) However, “collaborating

 8   with others and jointly formulating legal theories is an intrinsic part of litigation success,”

 9   Campbell v. Cath. Cmty. Servs. of W. Washington, No. C10-1579-JCC, 2012 WL

10   13050592, at *6 (W.D. Wash. Aug. 8, 2012), and the court finds that Mr. Lindquist’s

11   entries for time spent on intrafirm consultations are reasonable and recoverable in this

12   instance.

13          2. Block Billing

14          Allstate characterizes twelve of Mr. Lindquist’s attorneys’ time entries as “block

15   billed,”3 and urges the court to reduce those entries by 20-percent. (See O’Neill Decl. Ex.

16   F at 1-5.) Courts do not require attorneys to “record in great detail how each minute of

17   their time is spent on a case,” but, rather, need only “enough evidence to show that the

18   effort expended during those hours was reasonable.” See McEuen v. Riverview Bancorp,

19   Inc., No. C12-5997RJB, 2014 WL 2197851, at *6 (W.D. Wash. May 27, 2014). The

20
            3
               “Block billing is ‘the time-keeping method by which each lawyer and legal assistant
21
     enters the total daily time spent working on a case, rather than itemizing the time expended on
     specific tasks.’” Sierra Club v. BNSF Ry. Co., 276 F. Supp. 3d 1067, 1073 (W.D. Wash. 2017)
22   (quoting Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945 n.2 (9th Cir. 2007)).


     ORDER - 5
              Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 6 of 9




 1   court finds that the time entries in Mr. Lindquist’s motion provide enough information to

 2   evaluate the reasonableness of the time expended in this case and so it declines to apply a

 3   block billing reduction.

 4          3. Redundant Billing

 5          Allstate charges that Mr. Lindquist’s counsel seek duplicative fees because both

 6   Ms. Knudsen and William C. Smart seek fees for time spent preparing for and attending

 7   the May 28, 2021 hearing. (Resp. at 5-6.) Multiple lawyers preparing for and attending

 8   the same hearing may, in some cases, amount to an unnecessary duplication of effort, but

 9   the court is satisfied that was not the case here. (See Reply at 5 (explaining the different

10   roles for Ms. Knudsen and Mr. Smart, each of which required their preparation and

11   attendance).) The court thus finds that any duplication of effort was reasonable and

12   recoverable. See Moreno, 534 F.3d at 1112 (noting that reduction is inappropriate where

13   duplication of efforts was necessary to the litigation).

14          4. Billing for Clerical Tasks

15          Finally, Allstate takes issue with Mr. Ruiz’s May 20, 2021 entry in which he seeks

16   credit for 0.5 hours for “Edits to Smart declaration; conference regarding discovery

17   issues.” (Resp. at 6.) Allstate contends this amounts to time billed for a clerical task.

18   (Id.) As Allstate notes, however, that declaration was struck by the court as improperly

19   filed. (See Order Striking Mot. to Compel (Dkt. # 56).) Because the time entry does not

20   pertain to Mr. Lindquist’s response to Allstate’s motion for a protective order, the court

21   will omit it from its fee award calculation and, accordingly, need not address Allstate’s

22   argument that it represents time billed for a clerical task.


     ORDER - 6
              Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 7 of 9




 1          Accounting for the reductions described above, the court finds that Mr. Lindquist

 2   reasonably expended 18.4 hours responding to Allstate’s motion for a protective order,

 3   attributable to the following individuals: Ms. Jarman: 0.5 hours; Shannon McKeon: 0.4

 4   hours; Ms. Knudsen: 15.7 hours; Mr. Ruiz: 0.5 hours; and Mr. Smart: 1.3 hours.

 5          B. Hourly Rates

 6          Having determined the number of hours for which Mr. Lindquist may recover

 7   attorney fees, the court must next determine the hourly rate that will apply. The

 8   established standard when determining a reasonable hourly rate is the “rate prevailing in

 9   the community for similar work performed by attorneys of comparable skill, experience,

10   and reputation.” Chalmers v. City of L.A., 796 F.2d 1205, 1210-11 (9th Cir. 1986). For

11   purposes of determining a reasonable hourly rate, the relevant community is the Western

12   District of Washington. See Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th

13   Cir. 2008) (holding relevant community is “the forum where the district court sits”).

14   Declarations from attorneys regarding prevailing fees and rate determinations in other

15   cases can provide evidence of the prevailing market rate. See United Steelworkers of Am.

16   v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). The court may also rely on its

17   own knowledge and experience in determining what rates are reasonable. See Salyer v.

18   Hotels.com GP, LLC, No. C13-1966RSL, 2015 WL 3893079, at *2 (W.D. Wash. June

19   23, 2015) (citing Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011)).

20          Mr. Lindquist requests that the court apply an hourly rate of $700.00 for Mr.

21   Smart, $600.00 for Mr. Ruiz, $475.00 for Ms. Knudsen, and $350.00 for legal assistants

22   Ms. McKeon and Ms. Jarman. (See Fee Mot. at 2-3; Knudsen Decl. at 3; Suppl. Knudsen


     ORDER - 7
               Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 8 of 9




 1   Decl. ¶ 4.) Ms. Knudsen testifies that these rates “are reasonable based on the complexity

 2   of this matter and the experience and reputation of Mr. Lindquist’s counsel.” (See

 3   Knudsen Decl. at 5.) Allstate challenges only the rates used by Mr. Smart and Ruiz &

 4   Smart PLLC legal assistants as unreasonable. (See Resp. at 6.)

 5           The court finds that the rates requested by Mr. Smart, Mr. Ruiz, and Ms. Knudsen

 6   are reasonable attorney rates. See Pelletz v. Weyerhaeuser Co., 592 F. Supp. 2d 1322,

 7   1326–27 (W.D. Wash. 2009) (finding “$475 to $760 per hour” to be a reasonable rate for

 8   attorneys located in Seattle); (see also Knudsen Decl. ¶ 8(c), Ex. C (Am. Mem. of

 9   Decision at 10 n.7, Nikfard v. State farm Fire and Casualty Co., C19-6001RSL (W.D.

10   Wash. Aug. 16, 2021) (Dkt. # 122) (finding rates used by Mr. Ruiz and Ms. Knudsen

11   reasonable)); Suppl. Knudsen Decl. ¶ 3, Ex. B ¶ 1 (attaching King County Superior Court

12   order finding Mr. Smart’s hourly rate reasonable).) With respect to time expended by

13   legal assistants Ms. McKeon and Ms. Jarman, however, the court will apply a rate of

14   $300.00 per hour, and not the $350.00 per hour rate requested by Mr. Lindquist. (See

15   Knudsen Decl. ¶ 3, Ex. D ¶ 15 (describing $300.00 as “on the higher end of the paralegal

16   rates . . . in Seattle”).)

17           C. Attorney Fees Calculation

18           Mr. Lindquist requests attorney fees for 20.08 hours of work in the amount of

19   $9,853.00. (Knudsen Decl. at 5-6.) As explained above, the court reduces that time

20   estimate to 18.4 hours, attributable to the following timekeepers: Ms. Jarman: 0.5 hours;

21   Ms. McKeon: 0.4 hours; Ms. Knudsen: 15.7 hours; Mr. Ruiz: 0.5 hours; and Mr. Smart:

22   1.3 hours. See supra at 7. The court will also reduce the hourly rate for Ms. Jarman and


     ORDER - 8
              Case 2:20-cv-01508-JLR Document 91 Filed 09/16/21 Page 9 of 9




 1   Ms. McKeon to $300.00 per hour. See supra at 8. Using the lodestar method, the court

 2   finds that Mr. Lindquist’s counsel are entitled to the following fees:

 3      • Ms. Jarman: $300.00 hourly rate * 0.5 hours = $150.00

 4      • Ms. McKeon: $300.00 hourly rate * 0.4 hours = $120.00

 5      • Ms. Knudsen: $475.00 hourly rate * 15.7 hours = $7,457.50

 6      • Mr. Ruiz: $600.00 * 0.5 hours = $300.00

 7      • Mr. Smart: $700.00 * 1.3 hours = $910.00
 8      • Total = $8,937.50.
 9          D. COSTS
10          Mr. Lindquist titled his motion as a “Motion Regarding Attorney Fees and Costs”
11   (Fee Mot. at 1), but he does not request reimbursement for any costs (see generally id.).
12   The court therefore DENIES this request as moot.
13                                      IV.     CONCLUSION
14          For the foregoing reasons, the court GRANTS in part and DENIES in part Mr.
15   Lindquist’s motion (Dkt. # 77). Specifically, the court (1) GRANTS Mr. Lindquist’s
16   request for attorney fees and AWARDS $8,937.50 and (2) DENIES Mr. Lindquist’s
17   request for costs as moot.
18          Dated this 16th day of September, 2021.
19

20                                                     A
                                                       JAMES L. ROBART
21
                                                       United States District Judge
22


     ORDER - 9
